Citation Nr: 1507915	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for the service-connected lumbosacral spine degenerative changes (hereinafter "lumbar spine disability").

5.  Entitlement to higher (compensable) initial disability rating (or evaluation) for the service-connected hypertension.

6.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected posttraumatic stress disorder (PTSD) with depressive disorder, in excess of 30 percent for the period from December 28, 2009 to June 9, 2011, in excess of 50 percent from June 9, 2011 to October 17, 2011 and from January 1, 2012 to October 4, 2012, and in excess of 70 percent from October 4, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1986 to March 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2011, May 2012, August 2012, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for service connection for PTSD was received in December 2009.  A claim for service connection for sleep apnea was received in May 2010.  The January 2011 rating decision denied service connection for sleep apnea and granted service connection for PTSD assigning a 30 percent disability rating, effective December 28, 2009 (the date the claim for service connection was received by VA).

A claim to reopen service connection for bilateral hearing loss and tinnitus and for service connection for hypertension was received in March 2011.  A claim for an increased disability rating in excess of 10 percent for the lumbar spine disability was received in April 2011.

The May 2012 rating decision (1) assigned a 50 percent disability rating for PTSD with depressive disorder from June 9, 2011, creating "staged" initial disability ratings, (2) granted a 100 percent temporary total rating from October 17, 2011 to January 1, 2012 for the PTSD with depressive disorder based on hospitalization lasting more than 21 days, and (3) denied an increased disability rating in excess of 10 percent for the lumbar spine disability.  The August 2012 rating decision (1) denied the claim to reopen service connection for bilateral hearing loss and tinnitus, (2) granted service connection for hypertension assigning a noncompensable rating effective March 7, 2011 (the date the claim was received by VA), and (3) continued to deny a disability rating in excess of 10 percent for the lumbar spine disability. 

In a May 2014 rating decision, the RO assigned a 70 percent disability rating for the service-connected PTSD with depressive disorder from October 4, 2012, creating an additional "staged" initial rating, and granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective October 4, 2012.   

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,	 12 Vet. App. 119, 126 (1999).  As discussed below, the Board finds that the disability ratings assigned by the RO do not adequately reflect the distinct time periods where the service-connected PTSD with depressive disorder exhibited symptoms warranting different ratings.  As such, the Board finds that the Veteran is entitled to a 50 percent disability rating for the PTSD with depressive disorder for the period from December 28, 2009 to October 17, 2011 (the date the Veteran was assigned a temporary total disability rating for hospitalization lasting over 21 days), and a 70 percent disability rating from January 1, 2012 (the date following the period of hospitalization that it is factually ascertainable the Veteran is entitled to a higher rating).  

The Veteran submitted a November 2014 private medical opinion by Dr. A.G. and a November 2014 statement from his mother.  While the most recent supplemental statement of the case does not include review of this evidence, in December 2014, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In October 2014 at a Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claims to reopen service connection for bilateral hearing loss and tinnitus. 

2.  The currently diagnosed sleep apnea had its onset in service.

3.  For the entire initial rating period, the lumbar spine disability has been manifested by forward flexion to 40 degrees, painful motion, interference with sitting, standing, and weight-bearing, flare-ups, and muscle spasms severe enough to result in an abnormal gait.

4.  For the entire initial rating period, the hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure of predominantly 100 or more.

5.  For the initial rating period from December 28, 2009 to October 17, 2011, PTSD with depressive disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, infrequent suicidal ideation with no intent or plan, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.

6.  For the initial rating period from December 28, 2009 to October 17, 2011, the PTSD with depressive disorder has not more nearly approximated occupational and social impairment with deficiencies in most areas.

7.  For the initial rating period from January 1, 2012, the PTSD with depressive disorder has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, suicidal ideation with no intent or plan, some auditory and visual hallucinations, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and occasional impaired impulse control such as unprovoked irritability with periods of violence.

8.  For the initial rating period from January 1, 2012, the PTSD with depressive disorder has not more nearly approximated total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim to reopen service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim to reopen service connection for tinnitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 20 percent, and no higher, for the lumbar spine disability have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent, and no higher, for hypertension have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

6.  Resolving reasonable doubt in favor of the Veteran, for the rating period from December 28, 2009 to October 17, 2011, the criteria for an initial disability rating of 50 percent, but no higher, for the PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

7.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2012, the criteria for a disability rating of 70 percent, but no higher, for the PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

As the withdrawn claims to reopen service connection for bilateral hearing loss and tinnitus are decided as a matter of law, no discussion of the duties to notify and assist is required with respect to these claims.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

The Board is granting service connection for sleep apnea, a 20 percent disability rating for the lumbar spine disability, and a 10 percent initial disability rating for hypertension, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal.  At the October 2014 Board hearing, the Veteran and the representative stipulated that a grant of a 20 percent disability rating for the lumbar spine disability and a 10 percent disability rating for hypertension would fully satisfy the appeal with respect to these issues.  As such, no discussion of VA's duty to notify and to assist is necessary with respect to the issues of service connection for sleep apnea and higher disability ratings for the lumbar spine disability and hypertension.

With respect to the issue of higher initial disability ratings for PTSD, notice was provided to the Veteran in January 2010, prior to the initial adjudication of the claim in January 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, Social Security Administration (SSA) disability records,  VA examination reports, a copy of the October 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2010 and April 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of higher disability ratings for PTSD.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a psychological examination, and specifically addressed the symptoms and occupational and social impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in October 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the PTSD and depressive disorder, including the social and occupational impairment caused by the psychiatric symptomology.  As the Veteran and his spouse presented evidence of symptoms and occupational and social impairments due to the PTSD with depressive disorder, and there is additionally medical evidence reflecting the severity of the acquired psychiatric disorders, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     


Withdrawal of Appeal to Reopen Service Connection 
for Bilateral Hearing Loss and Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record of the October 2014 Board hearing, withdrew the appeal to reopen service connection for bilateral hearing loss and tinnitus; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the claims, and they must be dismissed without prejudice to refiling.

Service Connection for Sleep Apnea 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with sleep apnea, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

The Veteran essentially contends that the currently diagnosed sleep apnea first manifested during service and that symptoms of daytime sleepiness, snoring, and cessation of breathing attributable to sleep apnea have continued since service separation.  See July 2014 written statement, October 2014 Board hearing transcript.

First, the evidence demonstrates that the Veteran has current diagnosed obstructive sleep apnea.  See December 2009 VA treatment record.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea was incurred in active service.  There is both unfavorable and favorable evidence regarding this question.

The unfavorable evidence includes the silence in the service treatment records with regard to complaints, symptoms, diagnosis, or treatment for sleep apnea.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In a November 2014 written statement, the Veteran's mother contended that she observed that the Veteran had snoring, coughing, and breathing difficulty throughout active service and that she often feared for his life when he slept.  The Board finds this statement to be competent and credible evidence that the Veteran's sleep apnea began during active service.  As noted above, the Veteran has also provided credible testimony about the onset of sleep apnea symptoms during service, including snoring and daytime tiredness.

The Veteran has made credible statements that symptoms of sleep apneas had their onset in service.  The finding of in-service onset is also supported by the other evidence of record, specifically, the November 2014 statement by the Veteran's mother.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea was incurred in active service; thus, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Ratings Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

With respect to the lumbar spine disability, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

With respect to the hypertension and PTSD with depressive disorder, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection, and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the service-connected lumbar spine disability or hypertension.  The Board further finds that "staged" ratings of 50 percent for the period from December 28, 2009 to October 17, 2011 and 70 percent from January 1, 2012 (the date that it is ascertainable the Veteran is entitled to the higher rating) for the PTSD with depressive disorder are warranted.

Increased Disability Rating for the Lumbar Spine Disability

The Veteran is in receipt of a 10 percent disability rating for the lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the service-connected lumbar spine disability has been manifested by more severe symptoms than that contemplated by the 10 percent disability rating assigned.  See October 2014 Board hearing transcript.  

VA treatment and SSA disability records dated throughout the course of the appeal and the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported chronic low back pain.  At the October 2014 Board hearing, the Veteran reported difficulty sitting and bending as well as muscle spasms resulting in abnormal spinal contour.  A January 2010 VA treatment record notes that the Veteran takes medication for muscle spasms.  A March 2011 VA treatment record notes that range of motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, bilateral lateral tilt to 30 degrees, and normal bilateral rotation.  

At the November 2011 VA examination, the Veteran reported constant daily pain and flare-ups that prevent him from getting up to walk or sit without physical assistance, difficulty bending, reaching, or twisting, and driving and make it difficult to walk or breathe.  The Veteran reported limitation in walking to 25 feet and occasional falls because of the lumbar spine disability.  The Veteran reported subjective symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  The VA examination report notes that the Veteran uses a back brace.  

At the November 2011 VA examination, range of motion testing of the thoracolumbar spine reflected flexion to 90 degrees with no objective evidence of painful motion, extension to 30 degrees with no objective evidence of painful motion, and bilateral lateral flexion and rotation to 30 degrees with no objective evidence of painful motion.  The Veteran was unable to perform repetitive testing because of pain and morbid obesity.  The VA examiner noted no functional impairment of the thoracolumbar spine, muscle spasms or guarding, or intervertebral disc syndrome or episodes of incapacitation over the previous 12 month period.  The VA examiner noted localized tenderness of pain to palpation for joints and/or soft tissue of the lumbar spine.  

At the May 2013 VA examination, the Veteran reported low back pain and flare-ups that limit bending, stooping, and prolonged standing.  The VA examiner noted localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine severe enough to result in an abnormal gait and regular use of a brace and cane. The VA examination report notes no intervertebral disc syndrome or episodes of incapacitation over the previous 12 month period.  

At the May 2013 VA examination, range of motion testing of the thoracolumbar spine reflected flexion to 55 degrees with objective evidence of painful motion at 50 degrees, extension to 20 degrees with objective evidence of painful motion at 15 degrees, right lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees, left lateral flexion to 15 degrees with objective evidence of painful motion at 15 degrees, right lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees, and left lateral rotation to 15 degrees with objective evidence of painful motion at 15 degrees.  The Veteran was unable to perform repetitive testing because of low back pain.  The VA examiner noted functional impairment of the thoracolumbar spine of less movement than normal and pain on movement.  The VA examiner noted that the Veteran's lumbar pain could significantly limit functional ability during flare-ups or when the joint is repeatedly used over time and estimated additional limitation of motion of 5 to 10 degrees.    

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's lumbar spine disability has been manifested by forward flexion to 40 degrees, painful motion, interference with sitting, standing, and weight-bearing, flare-ups, and muscle spasms severe enough to result in an abnormal gait, which more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5242.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  Range of motion testing at the May 2013 VA examination reflected flexion to 55 degrees with objective evidence of painful motion at 50 degrees and additional estimated limitation of motion to 5 to 10 degrees during flare-ups, i.e., limitation of motion to 40 to 45 degrees.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  

The Board also finds that a separate evaluation for neurological impairment associated with the lumbar spine disability is not warranted for any part of the appeal period.  A January 2011 VA treatment record notes no bowel or bladder incontinence.  The November 2011 and May 2013 VA examination reports note no radicular pain or any other signs of symptoms due to radiculopathy and no other neurologic abnormalities. Based on the evidence of record, the Board finds that a separate evaluation for objective neurological impairment is not warranted for any part of the increased rating period.

The appeal for an increased disability rating for the lumbar spine disability is fully granted in this Board decision.  At the October 2014 Board hearing, the Veteran and the representative both indicated that a 20 percent disability rating would satisfy the appeal as to this issue.  See Hearing transcript p. 33.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an increased rating for the lumbar spine disability in excess of the 20 percent granted was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the evidence of record.

Because a 20 percent increased disability rating for the lumbar spine is granted for the entire period of this appeal, the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 20 percent.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an increased disability rating in excess of 20 percent are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected lumbosacral spine degenerative changes more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5242 for the entire appeal period; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating for Hypertension

The Veteran is in receipt of a noncompensable (0 percent) disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31 (2014).

Throughout the course of this appeal, the Veteran has contended that the service-connected hypertension has been manifested by more severe symptoms than that contemplated by the noncompensable disability rating assigned.  At the October 2014 Board hearing, the Veteran testified that doctors had told him that, if he did not take medication to manage the hypertension, his diastolic pressure would be much higher.

A January 2008 VA treatment record notes a blood pressure reading of 158/107.  A March 2009 VA treatment record notes a blood pressure reading of 138/100.  A May 2009 VA treatment record notes a blood pressure reading of 142/100.  A September 2009 VA treatment record notes a blood pressure reading of 163/99.  A January 2010 VA treatment record notes a blood pressure reading of 158/105.  A November 2010 VA treatment record notes a blood pressure reading of 159/103.

The June 2012 and May 2013 VA examination reports note that the Veteran takes continuous medication for hypertension, but did not have a history of diastolic pressure elevation to predominantly 100 or more.  On a September 2012 hypertension disability benefits questionnaire (submitted by the Veteran), a VA physician notes that the Veteran takes continuous medication for hypertension and does have a history of diastolic pressure elevation to predominantly 100 or more based on multiple readings recorded in the VA treatment records.  The Board finds the September 2012 hypertension disability benefits questionnaire to be highly probative evidence that the Veteran has a history of diastolic pressure elevation to predominantly 100 or more because the VA physician reviewed the VA treatment records and the finding is supported by the VA treatment records detailed above. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's hypertension has been manifested by a history of diastolic blood pressure of predominantly 100 or more, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104.

The appeal for a higher (compensable) initial disability rating for hypertension is fully granted in this Board decision.  At the October 2014 Board hearing, the Veteran and the representative both indicated that a 10 percent disability rating would satisfy the appeal as to this issue.  See Hearing transcript pp. 22-23.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39.  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an initial rating for hypertension in excess of the 10 percent granted was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the evidence of record.

Because a 10 percent initial disability rating for hypertension is granted for the entire period of this appeal, the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 10 percent.  See 38 C.F.R. § 20.204.  For these reasons, any questions of an increased disability rating in excess of 10 percent are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104; Sabonis at 430.  In summary, the Board finds that the service-connected hypertension more closely approximates the criteria for a 10 percent rating under Diagnostic Code 7101 for the entire appeal period; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7.

Initial Disability Ratings for PTSD with Depressive Disorder

The Veteran is in receipt of a 30 percent initial disability rating for the period from December 28, 2009 to June 9, 2011, a 50 percent rating from June 9, 2011 to October 17, 2011 and from January 1, 2012 to October 4, 2012, and a 70 percent rating from October 4, 2012, for the service-connected PTSD with depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.	 § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD with depressive disorder has been manifested by more severe symptoms than that contemplated by the 30, 50, and 70 percent "staged" disability ratings assigned.  In an April 2013 written statement, the Veteran contended that his doctors had found him to be totally occupationally and socially impaired and unemployable.  At the October 2014 Board hearing, the representative contended that the Veteran should have been rated as 100 percent disabled effective June 9, 2011 based on the October 2012 disability benefits questionnaire completed by a VA doctor.  The representative contended that this disability benefits questionnaire addressed the earlier periods on appeal.  The Veteran testified that he was a danger to himself throughout the entire initial rating period. 




PTSD Rating from December 28, 2009 to October 17, 2011

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from December 28, 2009 to October 17, 2011, the Veteran's PTSD with depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.

VA and SSA treatment records, dated throughout this part of the period on appeal, note that the Veteran reported chronic sleep disturbance with nightmares, anxiety, and depression.  In a January 2010 written statement, the Veteran reported continuous nightmares, sweats, depression, panic attacks, sleep disturbance, irritability, and anger.  The Veteran reported that he avoids people and feels that he will lose control.  VA treatment records, dated from October 2009 to October 2011, note that the Veteran consistently denied homicidal ideation, suicidal plan or intent, hallucinations, and delusions.  Except for at a November 2010 VA examination and an instance in June 2011 (see June 2011 VA treatment record), the Veteran has also consistently denied suicidal ideation.   The treatment records indicate the Veteran was alert and oriented in all spheres; thought processes were logical; and judgment was intact. 

An October 2009 VA treatment record (a mental health intake consultation) notes that the Veteran reported being unable to sleep, anxiety attacks, hypervigilance, and uncontrolled anger.  The Veteran reported having a girlfriend and not having a good relationship with his son.  The Veteran was assigned a GAF score of 54.  

In a February 2010 letter, the Veteran's VA psychologist noted that the Veteran had PTSD symptoms including sleep disturbances, nightmares, weekly flashbacks, irritability, angry outbursts that include verbal abuse and the potential for violence, hypervigilance, depression, intrusive memories, daily panic attacks, anxiety, and startling to loud noises.  The VA psychologist noted that the Veteran avoids crowds, malls, movies, and church.  The VA psychologist noted that the Veteran felt his PTSD symptoms had caused the end of his first marriage and that he is afraid of hurting his girlfriend and becoming verbally abusive towards her and wanted to end the relationship.  The VA psychologist opined that these thoughts were a way for the Veteran to distance himself from emotions, people, and intimate relationships.  The VA psychologist further noted that the Veteran's PTSD had affected his work (when he was working) and that he had gotten into several physical fights with a coworker in the past.

In a SSA disability report, the Veteran reported symptoms of anxiety, fear, and anger and that his anger has caused problems for him previously on the job.  A March 2010 SSA disability determination explanation notes that the Veteran's ability to understand and remember detailed instructions is moderately limited, concentration is markedly limited, ability to interact appropriately with the general public and accept supervisor criticism is markedly limited, ability to get along with coworkers is moderately limited, and notes that the Veteran would have significant difficulty dealing with interpersonal interactions because of PTSD.

A November 2010 VA examination report notes that the Veteran reported he was last employed approximately two years prior, had a positive relationship with his son from his first marriage, and had a girlfriend for the previous six months.  The VA examiner noted that the Veteran was alert and oriented to all spheres, had an anxious and somewhat depressed mood, had rational thought content, and had no history of hallucinations, delusions, or mania.  The Veteran reported sleeping only three to four hours per night, experiencing nightmares multiple times per week, and intrusive thoughts.  The Veteran denied any history of panic attacks, described himself as socially withdrawn, and reported being bothered by thoughts of harming himself with no intent or plan.  The VA examiner opined that the Veteran's current psychiatric symptoms were likely to interfere with workplace functioning at times as he finds himself becoming overwhelmed emotionally and acting out somewhat angrily, but do not preclude him from working on a full-time or consistent basis, and assigned a GAF score of 52.

A June 2011 VA treatment record notes that the Veteran reported recent suicidal ideation with no plan or intent, heightened irritability, sleep disturbance, and ambivalence about his relationship with his girlfriend.  A subsequent June 2011 VA treatment record notes that the Veteran reported that he was not suicidal but continued to have fleeting ideation without intent or plan.  A September 2011 VA treatment record notes that the Veteran reported feeling better, stable mood, and dealing better with stress.

Based on the above, the Board finds that, for the initial rating period from December 28, 2009 to October 17, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, infrequent suicidal ideation with no intent or plan, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period from December 28, 2009 to October 17, 2011, which have ranged from 52 to 54.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411 for the period from December 28, 2009 to October 17, 2011.  38 C.F.R. § 4.130.

The Board finds that, for the period from December 28, 2009 to October 17, 2011, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated.  The Board finds that the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the initial rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation.    

The October 2009 VA treatment record notes that the Veteran, while indicating that he did not have a good relationship with his son, reported having a girlfriend.  In the February 2010 letter, the VA psychologist noted that the Veteran reported being afraid of hurting his girlfriend, and wanting to end the relationship; however, review of the other VA treatment records during this part of the period on appeal reflects that the Veteran continued their relationship (and eventually got married).  Further, the November 2010 VA examiner noted that, while the Veteran's current psychiatric symptoms were likely to interfere with workplace functioning at times, they do not preclude him from working on a full-time or consistent basis.

The VA treatment records, dated from October 2009 to October 2011, note that the Veteran consistently denied homicidal ideation, suicidal plan or intent, hallucinations, and delusions.  Except for one June 2011 VA treatment record and at the November 2010 VA examination, the Veteran has also consistently denied suicidal ideation during this part of the appeal period.   The treatment records indicate the Veteran was alert and oriented in all spheres; thought processes were logical; and judgment was intact. 

The criteria for a 70 percent rating under Diagnostic Code 9411 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the lay and medical evidence of record, the Board finds that, for the rating period from December 28, 2009 to October 17, 2011, the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.

As the criteria for the next higher (70 percent) rating for PTSD have not been met or more nearly approximated, it logically follows that criteria for an even higher rating (100 percent) have not been met or more nearly approximated.  During the initial rating period from December 28, 2009 to October 17, 2011, there is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from December 28, 2009 to October 17, 2011, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment.  See 38 C.F.R. §§ 4.3, 4.7.

PTSD Rating from January 1, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from January 1, 2012, the Veteran's PTSD with depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, and symptoms that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.

VA and SSA treatment records, dated throughout this part of the period on appeal, note that the Veteran reported chronic sleep disturbance with nightmares, anxiety, depression, irritability, and outbursts of anger.  The VA treatment records, dated after January 2012, note that the Veteran reported some auditory and visual hallucinations and suicidal ideation without plan or intent, but consistently denied homicidal ideation or delusions.  The treatment records indicate the Veteran was alert and oriented in all spheres; thought processes were logical; and judgment was intact. 

April 2012 VA treatment records note that the Veteran reported conflict and strain with his marital relationship, inadequate sleep, depressed mood, poor behavioral controls, and suicidal ideation with plan or intent.  A May 2012 VA treatment record notes that the Veteran reported overall improvements in mood and reduction in subjective distress, denied suicidal thoughts or behavior, and an improved marital relationship.  A June 2012 VA treatment record notes that the Veteran reported increased paranoid ideation, social withdrawal, and anhedonia.  

In an October 2012 PTSD disability benefits questionnaire (submitted by the Veteran), a VA psychologist diagnosed the Veteran with PTSD, dysthymic disorder, and alcohol abuse by history.  The VA psychologist noted psychiatric symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, suicidal ideation at times, and occasional impaired impulse control such as unprovoked irritability with periods of violence.  The VA psychologist opined that the Veteran's psychiatric symptoms cause total occupational and social impairment and assigned a GAF score of 50.

October 2012 VA treatment records note no evidence of thought disturbance or psychosis.  An October 2012 VA treatment record notes that the Veteran was assigned a GAF score of 55.  A November 2012 VA treatment record notes that the Veteran was depressed, had no psychotic symptoms, and assigned a GAF score of 55.  Subsequent November 2012 VA treatment records note that the Veteran reported frequent hallucinations involving visions and verbal exchanges with a deceased friend and ongoing fleeting suicidal thoughts without plan or intent.  The treatment records note that the Veteran reported some marital discord, but that he was reconnecting with rather than withdrawing from his spouse. 

December 2012 VA treatment records note that the Veteran reported martial difficulties, but some improvement in his relationship with his spouse, and some chronic fleeting suicidal ideation entirely without plan or intent.  The VA treatment records note that the Veteran presented with prominent depressed affect, mild agitation, mild pressured speech, prominent anger, and general exacerbation of PTSD hyperarousal symptoms.  A January 2013 VA treatment record notes that the Veteran denied suicidal and homicidal ideation, delusions, and hallucinations, was oriented and alert to all spheres, had logical thought process, and assigned a GAF score of 55.  

The April 2013 VA examination report notes that the Veteran had stopped working since 2008.  The Veteran denied hallucinations, but endorsed hearing the voice of his dead friend, and feeling suicidal often with no plan.  The Veteran reported that his current spouse had brought some stability into his life.  The VA examiner noted symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and suicidal ideation.  The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 49.  The VA examiner noted that the Veteran's PTSD with depressive disorder caused moderate to severe impairment.  

A March 2014 report of general information notes that the Veteran reported suicidal thoughts with no plan.  May 2014 VA treatment records note that the Veteran reported the onset of auditory hallucinations.  At the October 2014 Board hearing, the undersigned Veterans Law Judge noted that the Veteran was conducting a perfectly rational and normal conversation.  The Veteran testified that, even following the end of his hospitalization in December 2011, he still has sleep difficulty, went "through a rage period", and experiences auditory hallucinations.  

Based on the above, the Board finds that, for the initial rating period from January 1, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, suicidal ideation with no intent or plan, some auditory and visual hallucinations, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and occasional impaired impulse control such as unprovoked irritability with periods of violence, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period from January 1, 2012, which have ranged from 49 to 55.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47.  The Board finds that, from January 1, 2012, the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate to severe psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Board also finds that, for the period from January 1, 2012, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 70 percent have not been met or more nearly approximated.  In the October 2012 PTSD disability benefits questionnaire, the VA psychologist opined that the Veteran's psychiatric symptoms cause total occupational and social impairment; however, the Board finds that this opinion is not supported by the other evidence of record.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  
  
There is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  

The evidence of record reflects that the Veteran lived with his spouse throughout this part of the appeal period, though having an admittedly dysfunctional relationship with her.  A May 2012 VA treatment record notes that the Veteran reported an improved marital relationship.  November 2012 VA treatment records note that the Veteran reported some marital discord, but that he was trying to reconnect with, rather than withdraw from, his spouse. 

Review of the VA treatment records and VA examination reports reflect that the Veteran was oriented to person, time, and place, and no delusions or homicidal thoughts.  While the Veteran reported passive suicidal thoughts and ideation, the Veteran was not noted to be a persistent danger to himself and consistently denied suicidal intent or plan.  While the November 2012, March 2014, and May 2014 VA treatment records and April 2013 VA examination report note that the Veteran reported auditory and visual hallucinations (the Veteran also testified that he experienced auditory hallucinations at the October 2014 Board hearing), the Veteran also repeatedly denied experiencing hallucinations.  See e.g., March 2012, October 2012, November 2012, January 2013 VA treatment records.  Based on the lay and medical evidence of record, the Board finds that, for the rating period from January 1, 2012, the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from January 1, 2012, the Veteran's disability picture more nearly approximates the criteria for a 70 percent rating, based on symptoms and the degrees of social and occupational impairment.  See 38 C.F.R.	 §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the lumbar spine disability, hypertension, or PTSD with depressive disorder for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has been manifested by forward flexion to 40 degrees, painful motion, interference with sitting, standing, and weight-bearing, flare-ups, and muscle spasms severe enough to result in an abnormal gait.  The schedular rating criteria specifically provides ratings based on painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as painful motion, weakness, stiffness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and muscle spasms (Diagnostic Codes 5235 to 5242), which are incorporated into the schedular rating criteria.  

The interference with sitting, standing, and weight-bearing due to the service-connected back disability is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion, which inherently creates difficulty with sitting, standing, and weight-bearing.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board finds that the symptomatology and impairment caused by the Veteran's hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7101, provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control and is manifested by a history of diastolic pressure of 100 or more.  In this case, comparing the Veteran's disability level and symptomatology of the hypertension to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.
    
The Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, 

Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, suicidal ideation with no intent or plan, some auditory and visual hallucinations, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and occasional impaired impulse control such as unprovoked irritability with periods of violence.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD with depressive disorder, lumbar spine disability, or hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In the May 2014 rating decision, the 

RO granted a TDIU, effective October 4, 2012.  The Veteran did not file a notice of disagreement with the effective date assigned; therefore, the issue of TDIU for an earlier period on appeal is not in appellate status before the Board.


ORDER

The appeal to reopen service connection for bilateral hearing loss has been withdrawn and is dismissed.  

The appeal to reopen service connection for tinnitus has been withdrawn and is dismissed.  

Service connection for sleep apnea is granted.

An increased disability rating of 20 percent, but no higher, for lumbosacral spine degenerative changes is granted.

An initial disability rating of 10 percent, but no higher, for hypertension is granted.

An initial disability rating for PTSD with depressive disorder of 50 percent, but no higher, for the period from December 28, 2009 to October 17, 2011, and a disability rating of 70 percent, but no higher, for the period from January 1, 2012, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


